Order -unanimously modified as follows: (a) By striking out items eighth, tenth, eleventh and sixteenth to nineteenth, inclusive, of plaintiff's demand for bill of particulars; (b) as to item second (c), the word “exact” is struck and as to item *852second (d) the words “and to whom same was paid” are struck; (e) as to item third, it will suffice for defendant to state generally the other items of loss or damage claimed to have been suffered; (d) as to item twelfth, the words “in detail” are struck and “generally” substituted; the last sentence of that item is also struck; (e) as to item fourteenth, the words “the details as to” are struck; (f) as to item fifteenth, the words “each and every act of” are struck and “generally the acts” substituted in place thereof. The bill of particulars shall be served in accordance with the demand as herewith modified at such time as may be fixed in the order to be settled. As so modified the order is affirmed, with $20 costs and disbursements to the appellant. Settle order on notice. Present — Dore, J. P., Cohn, Callahan, Van Yoorhis and Shientag, JJ.